Title: To Thomas Jefferson from Edward Wiatt, 4 December 1820
From: Wiatt, Edward
To: Jefferson, Thomas


Sir,
Cumberland, md
Decemr 4. 1820.
The known benevolence of your character renders apology for this address scarcely necessary.I am anxious to make some enquiries respecting the Virginia University about to be established at Charlottesville, and, as I am personally Unknown to any person from whom to expect it, I have taken the liberty of troubling you to inform me,About what time is it expected the Course of Education will Commence?What will probably be the Annual Cost of Tuition, board &c?my motive for this inquiry is, that I have a Brother whom, I am anxious to place in a suitable situation to acquire a good Education and various considerations make the scite of the Virginia University preferable to any other.The opportunities to vice and immorality in our Cities are always numerous and alluring and my Brother is of that tender age when the propensities to indulge in evil habits are strongest. Moreover, the present political state of the Northern and Eastern sections of the Union is to my mind not a little objectionable. If therefore there is a reasonable prospect of the University of my native state going into early operation I will delay and place my Brother there.Your reply will be duly estimated.Permit me to add my unaffected wishes that the evening of your life may be as happy as the preceding part was distinguished and useful.I am, Sir, Your obt ServtEdward Wiatt